Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)) 
The limitation of: the indexed sorted data structure comprising a virtual page trivially mapped to the page of the page stream, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “a write buffer in memory,” “storage system,” and “receiving a plurality of inserted record updates;” “appending the plurality of inserted record updates to a page stream … as a page;” and “writing an indexed sorted data structure.” The elements “a write buffer in memory,” “storage system” are generic computer components.  The elements “receiving a plurality of inserted record updates;” “appending the plurality of inserted record updates to a page stream … as a page” amount to mere inputting data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (write buffer in memory” and “storage system).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)
The elements “receiving a plurality of inserted record updates;” “appending the plurality of inserted record updates to a page stream … as a page;” and “writing an indexed sorted data structure” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “inputting” is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
As previously identified, the claim also recites the additional element “a write buffer in memory” and “storage system” which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”
The Examiner takes Official Notice that it is old and well known in this art to provide a generic write buffer in memory and a generic storage system.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate a generic write buffer in memory and a generic storage system.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 2, the limitation “wherein the first write buffer is operative to store each inserted record update in a sorted order; and further comprising: freezing the first write buffer; and creating a second write buffer in the memory operative to receive record updates” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.
Regarding Claim 3, the limitation “wherein a page comprises a plurality of keys corresponding to records not stored in the indexed sorted data structure; wherein the indexed sorted data structure further comprises a page mapping table, and the page mapping table comprises a mapping from the virtual page to the page of the page stream; and wherein the page mapping table is arbitrarily small in size” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 4, the limitation “wherein appending the plurality of inserted record updates comprises substantially concurrently appending to a first page stream as a base page and appending to a second page stream as a delta page; and wherein a delta page further comprises a system timestamp, and each delta page is appended to the second page stream in order of system timestamps” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 5, the limitation “consolidating a plurality of delta pages of a delta chain appended to the virtual page, writing at least one new page based on the consolidated plurality of delta pages, and appending the at least one new page to the page stream; and wherein appending the plurality of inserted record updates is performed substantially concurrently as consolidating the plurality of delta pages of the delta chain; appending the plurality of inserted record updates comprises appending a delta page to the delta chain; and appending the plurality of inserted record updates is performed after consolidating the plurality of delta pages of the delta chain” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 6, the limitation “consolidating a plurality of delta pages of a delta chain appended to the virtual page with the virtual page; wherein consolidating the plurality of delta pages further comprises writing at least one new page based on the consolidated plurality of delta pages and the virtual page, and linking a parent page of the virtual page to the at least one new page; and wherein consolidating the plurality of delta pages further comprises creating a rewrite table” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 7, the limitation “merging a child page of the virtual page into the virtual page, and recording the rewriting of the child page into the virtual page in a rewrite table; appending an inserted record update to the page stream; referencing the rewrite table; and appending a delta page comprising the inserted record update to the virtual page instead of the child page” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG) 
The limitation of: the indexed sorted data structure comprising a virtual page trivially mapped to the page of the page stream, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “a write buffer in memory,” “storage system,” “processors,” “hosted storage,” “memory,” and “a checkpoint module configured to receive a plurality of inserted record updates;” “append the plurality of inserted record updates to a page stream … as a page;” and “write an indexed sorted data structure.” The elements “a write buffer in memory,” “storage system,” “processors,” “hosted storage,” and “memory,” are generic computer components.  The elements “a checkpoint module configured to receive a plurality of inserted record updates;” “append the plurality of inserted record updates to a page stream … as a page” amount to mere inputting data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (“a write buffer in memory,” “storage system,” “processors,” “hosted storage,” “memory”).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)
The elements “a checkpoint module configured to receive a plurality of inserted record updates;” “append the plurality of inserted record updates to a page stream … as a page;” and “write an indexed sorted data structure” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “inputting” is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
As previously identified, the claim also recites the additional element “a write buffer in memory,” “storage system,” “processors,” “hosted storage,” and “memory” which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”
The Examiner takes Official Notice that it is old and well known in this art to provide a write buffer in memory, storage system, processors, hosted storage, and memory.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate write buffer in memory, storage system, processors, hosted storage, and memory.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 9, the limitation “wherein the first write buffer is operative to store each inserted record update in a sorted order; and wherein the checkpoint module is further configured to freeze the first write buffer, and create a second write buffer in the memory operative to receive record updates” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 10, the limitation “wherein a page comprises a plurality of keys corresponding to records not stored in the indexed sorted data structure; wherein the indexed sorted data structure further comprises a page mapping table, and the page mapping table comprises a mapping from the virtual page to the page of the page stream; and wherein the page mapping table is arbitrarily small in size” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 11, the limitation “wherein the checkpoint module is configured to append the plurality of inserted record updates substantially concurrently to a first page stream as a base page and to a second page stream as a delta page; and wherein a delta page further comprises a system timestamp, and each delta page is appended to the second page stream in order of system timestamps” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 12, the limitation “further comprising a consolidating module configured to consolidate a plurality of delta pages of a delta chain appended to the virtual page as a new page, write at least one new page based on the consolidated plurality of delta pages, and append the at least one new page to the page stream; and wherein the checkpoint module is configured to append the plurality of inserted record updates substantially concurrently as the consolidating module consolidating the plurality of delta pages of the delta chain; the checkpoint module is configured to append the plurality of inserted record updates comprises appending a delta page to the delta chain; and the checkpoint module is configured to append the plurality of inserted record updates after the consolidating module consolidates the plurality of delta pages of the delta chain” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 13, the limitation “wherein the consolidating module is further configured to consolidate a plurality of delta pages of a delta chain appended to the virtual page with the virtual page; wherein the consolidating module is further configured to consolidate the plurality of delta pages further by writing at least one new page based on the consolidated plurality of delta pages and the virtual page, and linking a parent page of the virtual page to the at least one new page; and wherein the consolidating module is further configured to consolidate the plurality of delta pages by creating a rewrite table” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 14, the limitation “comprising a tree shrinking module configured to merge a child page of the virtual page into the virtual page, and record the rewriting of the child page into the virtual page in a rewrite table; and wherein the checkpoint module is further configured to append an inserted record update to the page stream; reference the rewrite table; and append a delta page comprising the inserted record update to the virtual page instead of the child page” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 and Step 2A (Prong 1) (2019 PEG)
The limitation of: the indexed sorted data structure comprising a virtual page trivially mapped to the page of the page stream, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (such as, evaluation and judgement).  That is, nothing in the claim precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A (Prong 2) (PEG 2019)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements: “a write buffer in memory,” “storage system,” “processors,” and “receiving a plurality of inserted record updates;” “appending the plurality of inserted record updates to a page stream … as a page;” and “writing an indexed sorted data structure.” The elements “a write buffer in memory,” “storage system,” and “processors” are generic computer components.  The elements “receiving a plurality of inserted record updates;” “appending the plurality of inserted record updates to a page stream … as a page” amount to mere inputting data, which is a form of insignificant extra-solution activity.  Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components (write buffer in memory,” “storage system,” and “processors”).   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (PEG 2019)
The elements “receiving a plurality of inserted record updates;” “appending the plurality of inserted record updates to a page stream … as a page;” and “writing an indexed sorted data structure” were considered to be insignificant extra-solution activity in Step 2A, and thus are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  According to MPEP 2106.05(d)(II), the courts have recognized that “inputting” is well-understood, routine, conventional activity in the field. See for example:
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
As previously identified, the claim also recites the additional element “a write buffer in memory,” “storage system,” and “processors”  which are well-understood, routine, and conventional.
According to Berkheimer Option D (See MPEP 2106.07(a)(III)): “A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).”
The Examiner takes Official Notice that it is old and well known in this art to provide a generic write buffer in memory, a generic storage system, and processors.  Therefore, it would have been obvious to one or ordinary skill in this art at the time of the invention by Applicant to incorporate a generic write buffer in memory, a generic storage system, and processors.  This would have been obvious since to do so it routine in this art.
The Official Notice statement supports a finding that the recited limitations are well-understood, routine, and conventional.
Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Regarding Claim 16, the limitation “wherein the first write buffer is operative to store each inserted record update in a sorted order; and wherein the operations further comprise: freezing the first write buffer; and creating a second write buffer in the memory operative to receive record updates” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 17, the limitation “wherein a page comprises a plurality of keys corresponding to records not stored in the indexed sorted data structure; wherein the indexed sorted data structure further comprises a page mapping table, and the page mapping table comprises a mapping from the virtual page to the page of the page stream; and wherein the page mapping table is arbitrarily small in size” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 18, the limitation “wherein the operations further comprise consolidating a plurality of delta pages of a delta chain appended to the virtual page; and wherein appending the plurality of inserted record updates is performed substantially concurrently as consolidating the plurality of delta pages of the delta chain; appending the plurality of inserted record updates comprises appending a delta page to the delta chain; and appending the plurality of inserted record updates is performed after consolidating the plurality of delta pages of the delta chain” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 19, the limitation “further comprising consolidating a plurality of delta pages of a delta chain appended to the virtual page with the virtual page; wherein consolidating the plurality of delta pages further comprises writing at least one new page based on the consolidated plurality of delta pages and the virtual page, and linking a parent page of the virtual page to the at least one new page; and wherein consolidating the plurality of delta pages further comprises creating a rewrite table” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Regarding Claim 20, the limitation “wherein the operations further comprise merging a child page of the virtual page into the virtual page, and recording the rewriting of the child page into the virtual page in a rewrite table; and wherein the operations further comprise appending an inserted record update to the page stream; referencing the rewrite table; and appending a delta page comprising the inserted record update to the virtual page instead of the child page” further defines the abstract idea in the independent claim above. Therefore, the claim is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “arbitrarily small” in claims 3, 10, and 17 is a relative term which renders the claim indefinite. The term “arbitrarily small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially” in claims 4, 5, 11, 12, and 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Subramanian Seshadri et al. (US 2022/0335027).

Regarding Claims 8, 1 and 15, Subramanian Seshadri discloses a storage system comprising: 
one or more processors (Fig. 1, Distributed Computing Platform and Client Device, Subramanian Seshadri); 
hosted storage (Fig. 1, Distributed Computing Platform and Client Device, Subramanian Seshadri); and 
memory communicatively coupled to the one or more processors, the memory storing computer-executable modules executable by the one or more processors that, when executed by the one or more processors, perform associated operations (Fig. 1, Distributed Computing Platform and Client Device, and Fig. 2, 202(1) and 202(n), Subramanian Seshadri), the computer-executable modules comprising: 
a checkpoint module configured to receive a plurality of inserted record updates at a first write buffer in memory of a storage system ([0045], “may transmit operations, such as data operations to read data and write data and metadata operations (e.g., a create file operation, a rename directory operation, a resize operation, a set attribute operation, etc.), over a network 126,” Subramanian Seshadri); append the plurality of inserted record updates to a page stream on storage of the storage system as a page ([0046], “may store data associated with the operations within volumes or other data objects/structures hosted within locally attached storage, remote storage hosted by other computing devices accessible over the network 126, storage provided by the distributed computing platform 102, etc.,” Subramanian Seshadri); and write an indexed sorted data structure to the storage, the indexed sorted data structure comprising a virtual page trivially mapped to the page of the page stream ([0046], “may replicate the data and/or the operations to other computing devices … a storage virtual machine,” [0111], “A key may point to a virtual volume block number and a physical volume block number of a value data item associated with the key. They key may comprise a content hash of the value data item,” [0113]-[0114], “identify a key pointing to a physical volume block number and a logical volume block number of a data block comprising a value data item to which the key corresponds,” Subramanian Seshadri).  

Regarding Claims 9, 2, and 16, Subramanian Seshadri discloses a system, wherein the first write buffer is operative to1 store each inserted record update in a sorted order; and 
wherein the checkpoint module is further configured to freeze the first write buffer, and create a second write buffer in the memory operative to2 receive record updates ([0026], [0058], and [0112], Subramanian Seshadri).  

Regarding Claims 10, 3, and 17, Subramanian Seshadri discloses system of claim 8, wherein a page comprises a plurality of keys corresponding to records not stored in the indexed sorted data structure; 
wherein the indexed sorted data structure further comprises a page mapping table, and the page mapping table comprises a mapping from the virtual page to the page of the page stream ([0040], Subramanian Seshadri); and 
wherein the page mapping table is arbitrarily small in size ([0022], Subramanian Seshadri). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian Seshadri et al. (US 2022/0335027) in view of Eluri et al. (US 10,552,402).
 
Regarding Claims 11 and 4, Subramanian Seshadri discloses system, wherein the checkpoint module is configured to append the plurality of inserted record updates substantially concurrently to a first page stream as a base page and to a second page stream as a page ([0046], Subramanian Seshadri).  However, Subramanian Seshadri does not expressly disclose a delta page.  Eluri discloses appending as a delta page (Fig. 5, 510 and 206, Eluri).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Subramanian Seshadri by incorporating appending as a delta page, as disclosed by Eluri, in order to be provide point in time consistent views on the underlying data (Col. 1, lines 15-21, Eluri). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.
Furthermore, Subramanian Seshadri/Eluri discloses: wherein a delta page further comprises a system timestamp, and each delta page is appended to the second page stream in order of system timestamps (Fig. 8, Eluri).  

Regarding Claims 12, 5, and 18, Subramanian Seshadri/Eluri discloses a system, further comprising a consolidating module configured to consolidate a plurality of delta pages of a delta chain appended to the virtual page as a new page, write at least one new page based on the consolidated plurality of delta pages, and append the at least one new page to the page stream; and 
wherein the checkpoint module is configured to append the plurality of inserted record updates substantially concurrently as the consolidating module consolidating the plurality of delta pages of the delta chain ([0046], Subramanian Seshadri; and Fig. 5, 510 and 206, Eluri); the checkpoint module is configured to append the plurality of inserted record updates comprises appending a delta page to the delta chain ([0046], Subramanian Seshadri; and Fig. 5, 510 and 206, Eluri); and the checkpoint module is configured to append the plurality of inserted record updates after the consolidating module consolidates the plurality of delta pages of the delta chain ([0046], Subramanian Seshadri; and Fig. 5, 510 and 206, Eluri).  

Regarding Claims 13, 6, and 19, Subramanian Seshadri/Eluri discloses system, wherein the consolidating module is further configured to consolidate a plurality of delta pages of a delta chain appended to the virtual page with the virtual page ([0046], Subramanian Seshadri; and Fig. 5, 510 and 206, Eluri);
wherein the consolidating module is further configured to consolidate the plurality of delta pages further by writing at least one new page based on the consolidated plurality of delta pages and the virtual page, and linking a parent page of the virtual page to the at least one new page ([0046], Subramanian Seshadri; and Fig. 5, 510 and 206, Eluri); and 
wherein the consolidating module is further configured to consolidate the plurality of delta pages by creating a rewrite table ([0040], Subramanian Seshadri; and Fig. 4-6, Eluri).  

Regarding Claims 14, 7, and 20, Subramanian Seshadri/Eluri discloses system, further comprising a tree shrinking module configured to merge a child page of the virtual page into the virtual page, and record the rewriting of the child page into the virtual page in a rewrite table ([0046], Subramanian Seshadri; and Fig. 5, 510 and 206, Eluri); and 
wherein the checkpoint module is further configured to append an inserted record update to the page stream; reference the rewrite table; and append a delta page comprising the inserted record update to the virtual page instead of the child page ([0046], Subramanian Seshadri; and Fig. 5, 510 and 206, Eluri).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
December 8, 2022                                                                                                                                                                                                     




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “operative to store each inserted record …” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)
        2 The limitation “operative to receive record updates” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I)